Citation Nr: 1400716	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-28 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), psychosis not otherwise specified (NOS), and depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that while a claim of entitlement to service connection for "nervous condition" was denied by the RO in July 1994, the Veteran's claim for PTSD is based on new diagnoses and is therefore is a "new claim."  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996), Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).  The Board observes that Veteran claimed and the RO has adjudicated the issue as entitlement to service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Therefore, the Veteran's claim encompasses his diagnoses during the appeal period of depression and psychosis NOS.  Therefore, the Board has recharacterized the claim on appeal as reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, psychosis NOS, and depression.  

The Veteran was provided with a VA PTSD examination in March 2010.  The resulting medical opinion made no Axis I diagnoses, and diagnosed only schizotypal personality disorder on Axis II.  However, VA treatment records show that the Veteran has been diagnosed and treated during the appeal period for both depression and psychosis NOS (with a note to rule out schizoaffective disorder).  Therefore, a remand is necessary to address the etiology of all psychiatric disabilities during the appeal period (since March 2009).  

Additionally, treatment records from the St. Louis VA Medical Center (VAMC) indicate that he was diagnosed by VA personnel with psychosis NOS between December 2009 and November 2010, but no corresponding treatment records have been associated with the claims file.  Moreover, the most recent VA treatment records are dated April 2011 and state that the Veteran "continues to follow with psychiatry services for psychotic disorder NOS."  Thus, on remand, mental health treatment records from this VAMC dated between December 2009 and November 2010 and since April 2011 should be obtained.

Finally, the Medical Board Narrative Summary dated February 1985 states that the Veteran "had mild recurrent depression during his military career."  The Veteran has also reported that he was seen by a psychiatrist in service.  In addition, the Veteran's March 1985 Report of Medical History reflects that he complained of having "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort."  However, in-service mental health records do not appear to have been associated with the claims file.  On remand, any outstanding service mental hygiene records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records, physically or electronically, from the St. Louis VAMC relevant to mental health and dated from December 2009 to November 2010, and after April 2011.  If no relevant records exist, then the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Obtain any service mental hygiene records, physically or electronically from all appropriate facilities.  These records may have been stored separately from other service treatment records.

3.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals such as friends and/or family members, who have first-hand knowledge of the onset and/or recurrence of his psychiatric symptoms during and/or since service.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above, schedule the Veteran for a VA psychiatric examination.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted.  After examining the Veteran and reviewing the claims file, the examiner should:

a).  Identify all psychiatric disabilities found to be present since March 2009.  Diagnoses of PTSD, depression, psychosis, and schizoaffective disorder should be ruled in or excluded.

b)  Please acknowledge and discuss the service treatment records showing the Veteran's report of an in-service sexual assault as well as the documented injury of being struck with an axe handle, and then please state whether it is at least as likely as not that:

1.  one or both stressors played any role in the onset of a current psychiatric disability.

2.  any current psychiatric disability had its onset during service.

3.  any psychosis had its onset within one year of service discharge (i.e. by October 1986); 

4.  any current psychiatric disability is otherwise etiologically related to the Veteran's service (including the noted mild recurrent depression, anxiety, and nervous trouble reflected in the service records).

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

5.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a            decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

